DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications 12/329,535, 11/950,271 (the ‘271 application), 60/916,815 (the ‘815 application), 60/992,589, 60/908,095 (the ‘095 application), and the other provisionals to which Application No. 11/950,271 claims priority, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘271 application and the ‘815 application generically teach power line communication, but not specifically enough to support 
	In the ‘271 application, power line communication is mentioned in paragraphs [0107] and [0114] of U.S. Patent Application Publication 2008/0143188 (paragraphs [0094] and [00101] in the specification of the ‘271 application as filed):
[0107]		In one aspect of the invention, the information acquired from the current and voltage sensors 703,704 and the optional temperature and external sensors 705, 707 may be transmitted to a central analysis station for monitoring, control, and analysis using the communications interface 709.  The control analysis station is not shown in the figure.  The communication interface 709 connects a microcontroller 790 to a communication bus.  The communication bus can be implemented in several ways.  In one aspect of the invention, the communication bus is implemented using an off-the-shelf communication bus such as Ethernet or RS422.  Other methods such as wireless communications or power line communications, which could be implemented on the power line connecting the panels, may also be used.  If bidirectional communication is used, the central analysis station may request the data collected by the microcontroller 790.  Alternatively or in addition, the information acquired from sensors 703, 704, 705, 707 is logged locally using the monitoring and logging module 711 in local memory such as the RAM 715 or the NVRAM 713.

[0114]		Another method of providing a safety mechanism is to use communications between the converters 705 and the associated inverter for the string or array of panels.  This communication, that may be for example a power line communication, may provide a handshake before any significant or potentially dangerous power level is made available.  Thus, the converters 705 would wait for an analog or digital release signal from the inverter in the associated array before transferring power to inverter. 

	These paragraphs are the only description of power line communication in the ‘271 application.  The ‘271 application does not say anything further about an data component superimposed on a DC signal, or a controller, to which a switching circuit is responsive.  The ‘271 application also does not include Figures 4A and 4B in the 
In the ‘815 application, power line communication is mentioned in the third paragraph on page 14 and the second paragraph on page 16:
Page 14, paragraph 3:  	The information acquired from sensors 801, 802, 805, 807 is optionally transmitted to a central monitoring/control/analysis facility (not shown) using a communications interface 809.  Communication interface 809 connects micro controller 800 to a communication bus.  The communication bus can be implemented in several ways.  One simple method is to use a separate communication bus such as Ethernet or RS422.  Other methods such as wireless communications or power line communications may be used.  If bidirectional communication is used, the Central Analysis Station may request the data collected by module 405.  Alternatively or in addition, the information acquired from sensors 801, 802, 805, 807 is logged locally using a monitoring/logging module 811 and the information is logged in local memory, e.g. RAM 815 or preferably in non-volatile memory, e.g. NVRAM 813.  Although the discussion herein is limited to monitoring/control and analysis of solar panel 101 monitoring/control and analysis may be similarly implemented on strings 403, arrays or solar cells of each solar panel 101 or other power sources, e.g. batteries and fuel cells.  Appropriate modifications to the embodiments presented herein can be easily made by those skilled in the art.

Page 16, paragraph 2:	Another way to provide such a safety mechanism is to use communications between modules 405 and inverter 404 (e.g. power line communication) to provide a handshake which is required before any significant or potentially dangerous power level is available.  Thus, modules 405 would wait for an analog or digital signal from inverter 404 before transferring power to inverter 404.

These two paragraphs generically teach power line communication, but not specifically enough to support “wherein said DC photovoltaic power has a data component superimposed on a DC signal wherein the solar power system further 
	Application No. 12/329,525 does not specifically mention a data component, but does mention a 100 Hz signal, which appears to be data signal, superimposed onto a serial string:
[0050]		Reference is now made to Figures 4, which illustrate system 40, according to an embodiment of the present invention.  For simplicity, a single string 423 is shown of distributed power sources, e.g. solar panels 101a-101d connected to respective power modules 405a-d.  Serial string 423 is input to conventional inverter 104 through wires 412 and 410.  The output of inverter 104 is connected to and supplies electrical power to the electrical grid.  At the input of inverter 104, is connected a signaling mechanism 420 which superimposes a signal on serial string 423 through wires 412 and 410 when inverter 104 is converting power to the grid.

[0051]		Reference is now also made to Figure 4B which illustrates in more detail signaling mechanism 420.  Signaling mechanism 420 includes a relay 428 which is normally open and controlled by a microcontroller 422.  Relay 428 is switched at a given rate, e.g. 100 Hz, and the signal is superimposed by action of relay 428 onto serial string 423 over wires 410 and 412.  Microcontroller 422 typically provides the control of the signal, e.g. 100 Hz, during normal operation of distributed power system 40.  Microcontroller 422 is typically connected to one or more sensors in order to monitor the operation of inverter 104.  In the example of Figure 4B, microcontroller 422 monitors over-voltage of the input DC voltage to inverter 104.  The example shown in Figure 4B includes an input DC voltage tap 432 connected to an analog to digital converter (A/D) 430, the output of which is provided to microcontroller 422.  The tap 432 may be, e.g., a Hall-effect sensors, series connected resistor across which the voltage drop is measured, etc.  In one embodiment, an over-voltage condition as measured by microcontroller 422, results in microcontroller 422 stopping the signaling through relay 428 and/or opening one or more protective relays 424,426 in series with the input DC voltage to inverter 104.  Note that one switch 424 or 426 may be enough for performing the required action, and two switches in series are shown solely for the purpose of 

[0058]		In step 605, communications signal, e.g. 100Hz, is superimposed on serial string  203,423 either from signaling mechanism 420 or from inverter 204 for instance when at least a 50 Watt load is attached to the output of inverter 204.  In decision box 607, when the specified input voltage is reached, e.g. 400V for inverter 204, inverter 204 is turned on or inverter 104 is attached to serial string 423 by mechanism 420.  In decision box 609, if a time out occurs before the minimum specified input voltage is reached of inverter 204,404 then inverter is returned to the off or standby state (step 601).  Otherwise inverter 204,404 is connected or turned on in step 611.  Inverter 204, 404 remains on and connected unless a warning condition (decision box 613) occurs.  Possible warning conditions include, (i) disconnection from the electrical grid, (ii) electrical grid stops producing power (islanding), (iii) less than 50 Watts transferred in the last minute, (iv) input voltage to inverter 204,404 is over the maximum limit, and (v) input power is over the maximum limit.  If a warning condition occurs (decision box 613) communications signal is turned off (step 615) for inverter 404 or inverter 204 is turned off or put into standby.

	Application No. 60/992,589, to which Application No. 12/329,525 claims priority, does not disclose a data component superimposed on a DC signal, or a controller, to which a switching circuit is responsive.  Claim 44 therefore has an effective filing date of December 5, 2008.
Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44, line 18, “whereing” should be “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 44 recites the limitation “said photovoltaic power has a data component 
superimposed on a DC signal, wherein the solar power system further comprises a controller, to cause the data component, and wherein the switching circuit is responsive to the controller”.  The Applicant has not shown possession of the claimed subject matter.  The Applicant states that U.S. Provisional Application 60/916,815 (the ‘815 application) discloses a power converter that includes a microcontroller that controls the switches of the converter and also includes a communication interface that transmits data via power line communications.  The Applicant states that it is inherent in transmitting data via power line communications that the transmitted data is superimposed on the DC power lines.  However, this is not inherent, and support for it cannot be found.  The ‘815 application does not say anything further about a data component superimposed on a DC signal, or a controller, to cause the data component, and wherein the switching circuit is responsive to the controller, as set forth above.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41, 44, 47-48, 50, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 47 recite a “parallel inductor element”.  It is unclear what the 
inductor is connected in parallel with, and whether the term “parallel” is intended to limit the claim to some type of structure.  In the Applicant’s response dated September 25, 2019, the Applicant stated that the inductor in Figure 7 is a “parallel inductor element” as recited in the claims because in each mode, the inductor is switched in parallel to the input capacitor or in parallel to the output capacitor; however, this limitation is not recited in the claims.  Claims 41, 44, 48, 50, and 55 inherit this deficiency. 
The term “substantially” in claim 40 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much of the power received at the input to the DC-DC power converter is converted to converted DC power at the output of the DC-DC power converter.  Claims 40-41 and 44 inherit this deficiency.
Allowable Subject Matter
Claims   40-41, 47-48, 50, and 55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance:
Claims 40-41 contain allowable subject matter because none of the prior art of 
record discloses or suggests the solar power system further comprising a DC-DC power converter configured to convert substantially all of power received at an input to the DC-DC power converter to converted DC power at an output of the DC-DC power converter, in combination with the remaining claimed features.
	Claims 47-48, 50, and 55 contain allowable subject matter because none of the prior art of record discloses or suggests both a boost controller and a buck controller, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 7-8, filed December 2, 2021, with 
respect to the rejection(s) of claim(s) 40-41, 44, 47-48, 50 and 55 under 35 U.S.C. 112, first and second paragraphs, and 102(b) have been fully considered and are 
As to the Applicant’s request for interference, claim 44 does not interfere with claim 4 of U.S. Patent 7,919,953 (the ‘953 patent).  Claim 44 and claim 4 of the ‘953 patent are not directed to the same invention, and do not have substantially the same scope.  Claim 1 of the ‘953 patent, from which claim 4 of the ‘953 patent depends, recites “a parallel inductive element connected across said two DC power lines as part of a path”.  Claim 40, from which claim 44 depends, does not recite the parallel inductor element being connected across two DC power lines as part of a path.  As shown in Figure 3, the parallel inductor element of the claimed invention is not connected across two power lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836